Smith, Justice, delivered the opinion of the Court: The only question presented in this case, is, on the power of the Circuit Court to set aside a defective verdict, on which no judgment could be rendered, and to award a venire de novo. The right to exercise this power cannot be questioned. It has been exercised and practised on in numerous criminal cases, and is undoubted. If the verdict does not sufficiently ascertain the facts of the case, the Court may award a venire facias de novo; also where the facts are found so defectively, that no judgment can be given.(1)  The judgment of the Circuit Court is affirmed. Judgment affirmed.   Stark. Crim. Plead. 391-395; Hazell’s case, Leach 406; Cro. Eliz. 112, 150; 1 Salkeld 47, 53; People v. Olcutt, 2 Johns.; Ld. Raym. 1521.